Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 1 of 33




     United States Department of the Interior
          Bureau of Land Management



                  Environmental Impact Statement
              DOI-BLM-MT·C020-2020-0THER_NEPA
        Case File Numbers: MTM-098191, TUP MTM-98191-01


                       January 22, 2020

                    Record of Decision
               Keystone XL Pipeline Project
              Decision to Grant Right-of-Way
                 and Temporary Use Permit
              on Federally-Administered Land

                       Location: Montana




                U.S. Department of the Interior
                Bureau of Land Management
                Montana/Dakotas State Office
                    Miles City Field Office
                       111 Garryowen
                    Miles City, MT 59101




                                                                    BLM-00137
Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 2 of 33




              THIS PAGE INTENTIONALLV LEFT' 8LMII(




                                                                    BLM-00138
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 3 of 33




                                 TABLE OF CONTENTS


1.0 Introduction                                                                     1
   1.1 Background and Project Overview                                               1
2.0 The Decision                                                                     5
   2.1    Terms, Conditions, Mitigation and Special Stipulations                     7
   2.2    Monitoring and Enforcement                                                 a
   2.3    Bonding                                                                    9
   2.4    Decommissioning                                                            9
   2.5    Management Considerations                                                 10
         2.5.1 Greater Sage.grouse                                                  10
         2.5.2 Migratory Birds                                                      12
         2.5.3 Sensitive Soils                                                      12
         2.5.4 Vegetation Communities of Conservation Concern                       12
         2.5.5 Public Health and Safety                                             12
         2.5.6 River and Stream Crossings                                           13
         2.5.7 Climate                                                              13
         2.5.8   Potential Releases                                                 13
         2.5.9 Tribal Treaty Rights, Tribal Concerns and Environmental Justice      14
         2.5.10 Co-Location                                                         15
3.0 Alternatives                                                                    17
   3.1 Alternatives Considered in Detail                                            18
       3.1.1 No Action Alternative                                                  18
       3.1.2 Environmentally Preferred Alternative                                  18
   3.2 Alternatives Considered and Eliminated                                       19
4.0 Public Involvement. Consultation and Coordination                               19
   4.1   Public Involvement                                                         19
   4.2   Consultation Under Section 7 of the Endangered Species Act                 21
   4.3   Consultation Under Section 106 of the National Historic Preservation Act   22
   4.4   Govemment-to-Govemment Tribal Consultation                                 24
5.0 Flnal Agency Action                                                             25
Lfst of Record of Decision Appendices                                               27




                                                                                         BLM-00139
Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 4 of 33




              THIS PAGE INTENTIONALLY LEFT BLANK




                                                                    BLM-00140
       Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 5 of 33




                              LIST OF ACRONYMS

ACHP                    Advisory Council on Historic Preservation
ACS                     American Community Survey
ATWA                    Additional temporary workspace areas
ARMP                    Approved Resource Management Plan

BLM                     Bureau of Land Management

CEQ                     Council on Environmental Quality
CFR                     Code of Federal Regulations
CIC                     Construction Inspection Contractor
CWA                     Clean Water Act

EIS                     Environmental Impact Statement
ESA                     Endangered Species Act

FLPMA                   Federal Land Polley and Management Act of 1976
FR                      Federal Register
GHG                     Greenhouse Gas

HOD                    Horizontal Directional Drilling

Keystone               TransCanada Keystone Pipeline, LP

MDEQ                    Montana Department of Environmental Quality
MFSA                    Montana Major Facilities Siting Act
MLA                     Mineral Leasing Act of 1920, as amended

NEPA                   Natlonal Environmental Policy Act
NOA                    Notice of Avallablllty
NOi                    Notice of Intent
NRHP                   Natlonal Register of Historic Places
NTP                    Notice to Proceed

PHMSA                  Pipeline Hazardous Materials Safety Administration
POD                    Plan of Development
PHMA                   Greater Sage-grouse Priority Management Area
Project                Keystone XL Pipeline Project
PRPA                   Paleontologlcal Resources Protection Act of 2009

ROW                    Right-of-way

SHPO                   State Historic Preservation Office
SPCC                   Spill Prevention Control and Countermeasure

TUP                    Temporary-use permit
TWA                    Temporary workspace area




                                                                            BLM-00141
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 6 of 33




U.S.                  United States
u.s.c.                United States Code
USACE                 U.S. Army Corps of Engineers
USDOI                 U.S. Department of the Interior
USFWS                 U.S. Fish and Wildlife Service

WCSB                  Western Canadian Sedimentary Basin




                                                                         BLM-00142
      Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 7 of 33




                          RECORD OF DECISION
1.0   INTRODUCTION

Thia Record of Decision (ROD) documents the Bureau of Land Management's (BLM) decision
to grant a right-of-way (ROW) and temporary use permit (TUP), pursuant to the Mineral Leasing
Act(MLA), 30 U.S.C. § 185, and BLM's regulations implementing the MLA, 43 C.F.R. § 2880, et
seq., to cross 44.4 miles of federal land managed by BLM and 1.88 miles of federal land
managed by the U.S. Army Corps of Engineers (USACE) In Montana, in connection with the
larger, proposed Keystone XL pipeline project

In September 2008, TransCanada Keystone Pipeline, L.P. (Keystone) flied an Initial PresidenUal
Permit application with the Secretary of State requesting authorization to construct, operate,
maintain, and (eventually) decommission the Keystone XL Project to transport crude oll across
the U.S./Canada border near Morgan, Montana. Keystone also submitted to SLM a ROW
application to cross federal lands in Montana (managed by BLM and USACE). The Department
of State, as lead federal agency, Initiated an environmental Impact statement to address the
Initial Presidential Permit application. The Department of State requested that BLM serve as a
cooperating agency for the National Environmental Policy Act (NEPA) in 2008. The BLM has
continued to serve as a cooperating agency since 2008 and is utilizing this NEPA
documentation in issuing this decision on Keystone's proposed ROW to cross federal lands in
Montana.

Consistent with 40 CFR 1501.6, the BLM is adopting, and relying on, the environmental
analyses and documentation prepared In partnership with the Department of State, pursuant to
NEPA, 42 U.S.C. § 4321, et seq. The BLM has conducted an independent review of the
Department of State's 2011 Final EIS, 2014 Final SEIS, and 2019 Final SEIS and concluded
that the Department of State has addressed the BLM's comments and suggestions. As further
documented In this ROD, BLM's decision also conforms to and compiles with all applicable
environmental laws and regulations, including, but not limited to, the Federal Land Policy and
Management Act, 43 U.S.C. § 1701, et seq., Endangered Species Act, 16 U.S.C. § 1531, et
seq., and the National Historic Preservation Act, 54 U.S.C. § 306108. The USACE, also a
cooperating agency, concurs with the adoption of the Department of State's NEPA
documentation and BLM's Issuance of the ROW and TUP under the MLA, for 1.88 miles of land
managed by the USACE, consistent with 43 CFR § 2884.26, and the USACE's "Policy and
Procedural Guidance for Processing Requests to Alter U.S. Army Corps of Engineers Civil
Works Project Pursuant to [33 U.S.C. §] 408."

1.1 BACKGROUND AND PROJECT OVERVIEW
Keystone proposes to construct, operate, maintain, and (eventually) decommission the
Keystone XL Project to transport crude oil across the U.S./Canada border near Morgan,
Montana, to Steele City, Nebraska; and then from Cushing, Oklahoma, to locations along the
Texas Gulf of Mexico. Keystone's interests and objectives for the Project are lo provide the
national energy Infrastructure pipeline to transport Western Canadian Sedimentary Basin
(WCSB) crude oil from the U.S. border with Canada to existing pipeline facilities near Steele
City, Nebraska. The proposed pipeline would connect to the existing Keystone Cushing
Extension pipeline, already In place, which extends from Steele City, Nebraska, to Cushing,


1




                                                                                                 BLM-00143
      Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 8 of 33




Oklahoma. In total, the proposed Project would consist of approximately 1,209 miles of new,
36-inch-diameter pipeline, with approximately 327 miles of pipeline in Canada and
approximately 882 miles In the United States. The proposed Project would cross the
international border between Saskatchewan, Canada, and the United States near Morgan,
Montana, and would Include a pipeline route in Montana, South Dakota and Nebraska. The
Project would also provide transport capacity for domestically produced crude oils (e.g., from
the Bakken Shale Formation and Mfd-ConUnent Formation) that would be on-loaded to the
pipeline faclllliaa In Montana and Oklahoma, respectively. Ultimate disposition of crude oil and
any of the refined products would be determined by market demand.

After publication of the 2011 Final EIS for the Project, the Deparbnent of State denied the
Presidential Permit application for the Keystone XL pipeline in January 2012. In April 2012,
Keystone proposed a new alignment in Nebraska with the goal of avoiding the Sand HIiis
Region and subsequently filed a new application for a Presidential Pennit in May 2012. After
subsequent reviews by the Department of State, including publication of the 2014 Final
Supplement EIS, the Deparbnent of State denied the Presidential Permit application in
November 2015. In January 2017, Keystone refiled their application for a Presidential Pennit
with the Department of State, ultimately leading up to the issuance of a Presidential Pennit for
the Keystone XL pipefine in March 2019 (refer to Table 1-1. Summary of Actions Related to the
Keystone XL Pipeline, Final SEIS).

Prior to its application to the Department of State, Keystone filed a ROW application with BLM In
March 2008, under Section 28 of the MLA (30 U.S.C. § 185), Keystone also submitted its draft
Plan of Development (POD) detailing the plans to construct, operate, maintaln and (eventually)
decommission the facilities, improvements, and structures within the ROW, which, If approved,
would be made part of the ROD, and attached to the SLM ROW grant and TUP as a
comprehensive compHance document for approved use of the ROW. The only federal lands
involved In the Project are BLM and USACE administered lands in the State of Montana.

The ROW application was revised by Keystone In September 2012 and submitted to SLM to
reflect changes In the Project desaiption. After the November 2015 Presidential Permit denlal,
Keystone withdrew Its ROW application with the BLM in February 2016.

In February 2017, Keystone filed an updated POD with the BLM and requested that SLM
reJnltiate processing of their ROW application. Upon further adjustments to the Project,
Keystone submmed an updated POD to BLM, which reflects the most recent data on the
Project, updated mitigation and conservation measures, and clarifies minor route adjustments,
which were all within existing cultural survey boundaries.

The Project generally requires permission for a 110-feet width of temporary use construction
area for the pipeline and temporary use space for work areas. After construction, the Project
would be reduced to and require a 50-foot-wide long-term pipeline ROW through Montana on
federal lands. The proposed pipeline In Montana would include 44.4 miles located on federal
land administered by the BLM in the MIies City, Glasgow, and Malta Field Offices and 1.88
miles of federal land administered by USACE near Fort Peck Dam (refer to Appendix B -
Maps). In total, the long-term ROW Issued by BLM for the pipeline on federal land In Montana
would occupy approximately 5 percent of the proposed plpeHne Project length in the U.S. In
addition, intermediate mainline valves would be placed along the pipeline at locations on federal
lands necessary to maintain adequate flow through the pipeHne. The intermediate malnline
valves are located as dictated by the hydraulic characteristics of the pipeline and as required by
federal regulations with the Intent to provide for public safety and envirorunental protection as



2




                                                                                                     BLM-00144
      Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 9 of 33




part of pipeline integrity management practices. There are two Intermediate main line valves
located on federaly administered lands: one located on SLM administered lands and the other
on USACE administered lands.

To facilitate Uie Project, temporary (to be reclaimed) and long-term roads are needed to provide
adequate access for construction and maintenance of the pipeline and related facilities. Use of
temporary areas can be utilized to support MLA ROWs (MLA, 30 U.S.C. § 185). No temporary
work camps or ware yards are located on federal land& a& part of this Project. Long-term roads
on federal lands in Montana are part of the MLA ROW.

The Department of State is the lead federal agency for the 2011 Environmental Impact
Statement (EIS), the 2014 Final Supplemental EIS (2014 Final SEIS) and the 2019 Final
Supplemental EIS (2019 Final SEIS). The BLM and USACE are cooperating agencies Involved
in the preparation of the environmental documents (40 CFR 1501.6). The proposed route
alignment in Montana considered in the 2014 Final SEIS reflects route modifications and other
mitigation measures In order to avoid sensitive water crossings made In response to BLM and
Montana Department of Environmental Quality (MDEQ) comments during the preparation of the
2014 Final SEIS (refer to Section 2.1 of the 2014 Fina I Supplemental EIS). The BLM also
considered the requirements of the MLA, including Section 28(p) regarding consideration of co-
location with existing ROWs on federal land to the extent practicable (refer to Section 2.5.1 Oof
this decision for further information on co-location).

In 2017, a border crossing permit was Issued by the Under Secretary of State for Political Affairs
to Keystone, consistent with the authority and direction granted by the President. Several
environmental and Native American non-profits challenged that decision In the U.S. District
Court for the District of Montana, In part, on the basis of falling to satisfy the requirements of
NEPA. On August 15, 2018, the U.S. District Court ordered the Department of State to analyze
the impacts of the Mainline Alternative Route (MAR) through Nebraska. On November 8, 2018,
the court Identified only a few additional deficiencies in the Department of State's 2014 Final
SEIS wiUt respect to Its consideration of Ute effects of current oil prices, cumulative effects of
greenhouse gas emissions, and cultural resources and accidental release modeling. The court
remanded the decision back to the Department of State to correct these NEPA deficiencies and
update the analysis. The court also rejected several challenges to the Department of State's
compllance with the Endangered Species Act (ESA), except that it did find that the Department
of State and the U.S. Ash and Wildlife Service must account for new information related to
Impacts from the MAR and potential oil spills. To address these deficiencies, the Department of
State initiated supplemental NEPA, In coordination with the cooperating agencies.

Then, on March 29, 2019, the President issued a Presidential Permit authorizing construction,
connection, maintenance and operation of the Project at the U.S.-Canadlan border subject to
Keystone obtaining all necessary rights-of-way and other approvals. There Is no longer any
action for the Secretary of State to take with respect to the Project. The Department of State,
however, completed the 2019 Final SEIS on December 20, 2019, addressing all of the NEPA
deficiencies identified in the U.S. Disbict Court's November 8, 2018, decision, because work on
the supplement was initiated by the Department of State prior to the March 2019 Presidential
Permit and because the Department of State committed to the U.S. District Court that It would
address the NEPA deficiencies.

The 2019 Final SEIS supplements the 2014 Keystone XL Final SEIS to address aJI of the
deficiencies identified by the U.S. District Court, and consider the direct, Indirect and cumulative
Impacts related to changes In the Project since 2014 and Incorporates the foUowtng updated


3




                                                                                                       BLM-00145
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 10 of 33




Information and new studies, for which BLM is taking Into consideration, with regard to the entire
Project:

        • Update to the market analysis considering the effects of current market conditions and
        the viability of the proposed Keystone XL Project (Including consideration of a variety of
        global market factors such as supply, demand, and the price of oil per barrel (Section 1.4
        of the 2019 FSEIS)).

        • Analysis of the MAR, including existing resources, the potential for environmental
        Impacts, and identification of any potential mitigation measures to address
        environmental impacts. The Nebraska Public Service Commission {Nebraska PSC)
        approved the MAR on November 20, 2017 and on August 23, 2019, the Nebraska
        Supreme Court upheld that decision.

       • New information related to the Keystone XL Project, including studies conducted
       regarding the proposed Keystone XL pipeline's crossing of the Missouri River (a sue-
       specific risk assessment conducted for the Missouri River crossing and the USACE
       Missouri River scour analysts), sensitive species surveys and agency data, and findings
       of the cultural surveys completed since 2014.

       • Revised methodology and analysis for greenhouse gas emissions using recently
       published lifecycle greenhouse gas emissions studies for WCSB and other crude oils as
       well as the Greenhouse Gases, Regulated Emissions, and Energy Use In Transportation
       (GREET) Model, and reevaluation of projected cumulative emissions using updated
       crude oil production and consumption estimates (e.g., U.S. Energy Information
       Administration (EIA), Canadian Association of Petroleum Producers lCAPP], and
       Canada National Energy Board [CNEB] projections). The analysis also considers recent
       climate change reports including the U.S. Global Change Research Program's Fourth
       National Climate Assessment and the Intergovernmental Panel on Climate Change
       (IPCC) Special Report on Global Warming of 1.5oC.

       • Revised methodology for accidental releases, including updated modeling to account
       for Industry- and Keystone-specific incident history since 2014, the latest findings and
       research related to oil spills, an updated analysis of potential for impacts from overland
       spills lo sensitive resources along the entire alignment, and an updated analysis of
       potential for impacts to downstream receptors from the pipeline along connected
       hydraulic pathways.

       • Additional supporting analysis of electrical power Infrastructure required to support
       pipeline operations, including existing resources, the potential environmental effects, and
       identificaOon of any potential mitigation measures to address the adverse environmental
       effects.

The 2019 Final SElS analyzed the potential Impacts of the proposed Project (see Section 2.4 for
a description of the proposed Project) Including effects for potential construction, operations and
maintenance of the proposed Project under the Proposed Action discussion and a No Action
Alternative, where Keystone would not construct the proposed Project. Further, the 2019 Final
SEJS Incorporates by reference the 2011 Keystone XL Final EIS and the 2014 Keystone XL
Final SEIS and previous analysis prepared by and Incorporated into the Department of State's
documentation relating to its compliance with NEPA. For BLM's purposes, the proposed ROW
on federal land and Its altemaUves are considered in the 2011 EIS and 2014 Final SEIS: the


4




                                                                                                      BLM-00146
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 11 of 33




proposed use of federal land did not change between the 2014 Final SEIS and the 2019 Final
SEIS.

SLM will consider other ROW applications under Title V of the Federal Land Policy and
Management Act, 43 U.S.C. § 1761, which were filed by other applicants, for transmission and
distribution lines for the proposed electrical power lines associated with Pump Stations 9 and 1O
of the proposed Project in Montana. Although BLM is evaluating these ROW applications In
separate environmental assessments (EAs), the potential environmental effects of these
FLPMA ROWs are analyzed as connected actions in Chapter 6, Electrical Power Infrastructure,
and Chapter 7, Cumulative Impacts of the 2019 Final SEIS. These projects require future
decision, pursuant to FLPMA. NEPA, and other related authorities.

In summary, the BLM- and USACE-adminlstered federal lands involved in the project include
approximately 777 acres of federal lands in Montana (this consists of 486 acres of lend required
for a temporary use permit (TUP) - i.e. additional temporary workspace and temporary access
roads- and 291 acres of land required under a long-term MLA ROW grant for the pipeline and
access roads). The BLM considered Keystone's ROW application in accordance with its
multiple-use mandate and applicable land use plans. The BLM also considered the
requirements of Section 28 of the MLA, Including the requirements relating to environmental
protection and co-location with existing ROWs. The ROW decision also required USACE
permission under Section 14 of the Rivers and Harbors Act of 1899, 33 U.S.C. § 408, to make
alterations to federal property admlnlslered by the USACE, provided the USACE determines the
proposed alteration will not be Injurious to the public Interest and will not impair the usefulness
of a Civil Works project.

2.0 THE DECISION
Consistent with 40 CFR 1506.3(c), the BLM, as a cooperating agency, is adopting the
Department of State's environmental analysis in, the 2011 Keystone Final EIS, the 2014
Keystone XL Flnal SEIS, and the 2019 Final SEIS as well as other Information considered or
included with those documents. This Record of Decision is based on the 2011 Final EIS, the
2014 Final SEIS, the 2019 Final SEIS, the 2020 Final POD, and a thorough review of supporting
information/documents and current data relevant to federally-administered lands, including
consideration of the requirements of Section 28 of the MLA.

After extensive environmental analysis of the Project and alternatives, consideration of public
comments, consultation, and applicable pertinent federal laws and policies, and with
concurrence from USACE, under 33 U.S.C. § 408, and the MLA provisions of 43 CFR 2884.26,
It Is the BLM's decision to approve the MLA ROW grant to Keystone for a SO-foot-wide, long-
term MLA ROW and to approve a TUP, associated with temporary access roads and work
areas for construction, on lands administered by the BLM and USACE In Montana, as further
detailed below.

Section 28 of the MLA authorizes the BLM to Issue the MLA ROW and TUP and offer a grant to
TransCanada Keystone Pipeline, LP for the pipeline and associated facilities. The MLA also
provides the BLM with authority to grant ROWs and TUPs on federal lands administered by
more than one federal agency for the transport of oil and gas or other mineral resources.
Additionally, the Energy Policy Act of 2005, which recognized the need to improve domestic
energy production, develop renewable energy resources, and enhance U,e Infrastructure (e.g.,
pipelines) for collection and distribution of energy resources across the Nation, encourages the
use of public land for energy-related facilities. The BLM Is charged with analyzing applications


5




                                                                                                      BLM-00147
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 12 of 33




for authorizing utility and transportation systems on federal land, and for Incorporating USACE
resource concerns and/or special stipulations into this decision.

After a thorough review of the analysis, BLM has determined that all practicable means to avoid,
minimize, mitigate, and, If required, compensate (In accordance with the provisions of bureau
policy) for unavoidable Impacts of the route selected for the Project, have been considered (and
adopted as part of this decision) in the Final EIS, Final SEIS and Final Supplemental EIS, and,
as further refined in the POD. Specifically, and limited to federal land& administered by BLM and
USACE In Montana, and with concurrence from the USACE, it is the BLM's decision to:

    1.   Grant a ROW authorizing the construction, operation, maintenance and eventual
         decommissioning of a 36-inch~iameter steel pipeline for the transport of crude oil. The
         long-term ROW will be 50 feet in width, approximately 46 miles long and will encumber
         approximately 281 total acres of federally-administered land by BLM and USACE. The
         term of the ROW will be 30 years with the right of renewal, consistent with Section
         28(n} of the MLA, 30 U.S.C. § 185(n).

    2.   Grant a ROW authorizing the development of long..term access roads to support
         operation and maintenance of the pipeline and related facilities during the ROW term.
         The long-term ROW for access roads will be up to 30-feet-wide, totaling 2.84 miles
         long, encumbering approximately 10 acres of federally administered land. The term of
         the ROW will be 30 years with the right of renewal.

    3.   Grant a TUP for 60-foot-wide temporary workspace areas (lWAs) (30 feet on either
         side of the long-tenn MLA ROW) for construction of the pipeline and snow removal,
         along approximately 46 miles of the length of the long-term pipeline ROW and
         encompassing 324 acres of federal lands. The term of the TUP for TWAs will be up to
         three (3) years and renewable as determined by the Authorized Officer.
    4.   Grant a TUP authorizing the use of additional temporary workspace areas (ATWA) for
         construction workspace where special construction techniques are to be used. The
         ATWAs will encompass approximately 122 total acres of federal lands. The ATWAs
         are in addition to the aforementioned 60-foot.wlde TUP for construction of the pipetine.
         The term of the TUP for ATWA will be up to three (3) years and renewable as
         determined by the Authorized Officer.

    5.   Grant a TUP for temporary access roads 30-feet-wlde, 11.06 total miles long, and
         containing approximately 39 total acres of federal lands. The term of the TUP for
         temporary access roads wlll be up to three (3) years and renewable as determined by
         the Authorized Officer.

The Final POD addresses actions for the federal lands In Montana (refer to Section 2.1 below).
The attached Final POD is approved. subject to the conditions set forth in this ROD and
Includes applicant-proposed and committed design features, environmental protection plan, and
mitigation and monitoring measures to avoid and/or minimize resource impacts. These
mitigation measures initially described in the 2011 FEIS were refined in the 2014 Final SEIS and
the 2019 Ffnal SEIS, and are incorporated into the Environmental Protection Plan contained in
the Final POD and attached to this decision. The Final POD also Includes specific measures
and procedures associated with the 2013 Programmatic Agreement, reflecting compliance with
Section 106 of the NHPA (refer to Section 2.1 ).




6




                                                                                                    BLM-00148
      Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 13 of 33




The subject MLA ROW grant and TUP will be granted by the BLM, with concurrence from
USACE, under the authority of the MLA, as amended and supplemented (30 U.S.C. § 185 et
seq.) (refer to Appendix A - Legal Descriptions (which delineates SLM-administered lands and
USACE-project lands)). The purpose of the TUPs Is to allow for adequate space to navigate
acUvities necessary for construction of the project and facilitate temporary access for
construction activities. The specific use of the TUPs Is described above, and will not be utilized
for workcamps or pipe-yards on the federal land portions.

While the entire Keystone Project consists of approximately 882 miles in the United States, with
the vast majority of the route crossing non-federal lands, this decision pertains to and only
affects federal lands In the Project area administered by the BLM and USACE In Montana. No
federal lands are crossed by the Project outside of Montana. Legal descriptions for the portions
of SLM-administered lands In the Malta, Glasgow, and Miles City field offices and the USACE-
adminlstered land associated with Fort Peck Dam are included as Appendix A of this decision.
However, in accordance with the MLA and 40 CFR 1508.7 and 1508.8 (CEQ NEPA
Regulations), direct, Indirect and cumulative effects beyond the federal lands in Montana were
disclosed and considered as part of BLM's decision.

The route alignment selected as the agency-preferred route is the pipeline route analyzed in the
2014 Final SEIS (referred to as the •proposed Project" route In the 2014 Final SEIS), and
incorporates required appDcant-commltted design features and mitigation measures (Final POD,
Appendix C)) and Special Stipulations (Appendix F, F.1 to this decision). In accordance with
Section 28(p) of the MLA, BLM examined co-location opportunities for the proposed route and is
requiring a portion of the pipefine on federal lands In Montana to be co-located (refer to Section
2.10 below).

This decision does not authorize Keystone to commence construction of any Project facilities or
proceed with other ground-disturbing activities in connection with the Project on federal lands
until Keystone receives written Notice(s) to Proceed (NTP) from BLM. In accordance with 43
CFR 2886.10, the BLM will not issue any NTPs for the Project until the BLM Authorized Officer
detennlnes that the Applicant has met, to BLM's satisfaction, all applicable ROW grant
stJpulalions, terms, and conditions.

This ROD and the approved ROW grant will Include requirements oUUlned In this decision and
terms and conditions that are based on the: (I) 2011 FSEIS, (ii) 2014 Final SEIS, (iii) 2019 Final
SEIS, (iv) the supporting documents appended to the subject NEPA, (v) the final BA and BO
and USFWS Concurrence, (vi) the 2013 Cultural PA, providing for compliance with Section 106
of the NHPA, (vii) applicable management direction in the Hiline and MIies City Approved
Resource Management Plans (ARMPs), and (vii) other federal regulations. Additionally, the
applicant must obtain or meet all necessary approvals and/or permitting requirements.

2.1   TERMS, CONDITfONS, MITIGATION AND SPECIAL STIPULATIONS

The BLM identified and developed mitigation and monitoring measures for the Project through
NEPA to avoid, minimize and/or reduce the risk of impacts to the human and natural
environment, and are included In the Final POD (Appendix C). Conservation Measures for
species, including Greater Sage-grouse, are Included In the Final POD and incorporated Into
this decision. In addition, and to reduce the risk of accidental releases, as well as mitigations
that reduce the consequences/impacts of a spill, should such an event occur, Keystone hes
agreed to Incorporate mitigation measures In the design, construction and operation of the



7




                                                                                                     BLM-00149
      Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 14 of 33




Project, and will comply with USACE stipulations for the Missouri River Crossing (USACE
Stipulations, Appendix F.1 this decision).

Mitigation, design features and stipulations included within the Final POD and incorporated as
part of this decision are binding upon the grant holder and their assigns. BLM has also
identified, and Is requiring as a condition of the ROW grant, Special Stipulations (Appendix F of
this decision), that are In addlUon to measures identified in Keystone's Final POD and that also
address largely administrative stipulations such as bond requirements and strict Uability.
Appendix F.1 of this ROD includes special stipulations provided by USACE regarding the
Missouri River crossing and Corps project lands. The Final POD Includes Bureau of
Reclamation crossing criteria, to be adhered to by Keystone, to avoid and minimize Impacts to
Reclamation's pre-existing easements.

Species-specific conservation measures, developed through the NEPA process and carried
forward for consideration by the USFWS in the BA (Appendix D to this decision), for species
applicable to federal lands in Montana are incorporated into the Final POD and will be adhered
to by the applicant as part of this decision (refer to Sections 2.5.1 and 4.2 of this decision). The
conservation measures for Greater Sage-grouse, coordinated through the state of Montana,
require compensatory mitigation, to which Keystone voluntarily agreed to, through the state plan
to address impacts to Greater Sage-grouse.

Measures that satisfy the requirements set forth In the 2013 PA, developed in compliance with
the NHPA, are Included In the Final POD and will be adhered to as part of this decision. The
2013 PA (Appendix E to this decision) was developed and negotiated pursuant to the NHPA, 54
U.S.C. § 306108, by the Department of State (lead federal agency), BLM, the Montana SHPO,
the ACHP and other consulting parties, and was executed In 2013 and is incorporated into this
ROD.

All standard terms, conditions and stipulations (43 CFR Part 2880) wlll be adhered to as part of
this decision. Noncompliance with the terms, conditions, special stipulations and mitigation will
be grounds for an immediate, temporary suspension of activities, leading up to, and, if
necessary, tennination of the ROW grant, if it constitutes a threat to public health and safety or
the environment, consistent with 43 CFR 2886.16. The Project is subject to the MLA ROW
Grant and TUP tenns and conditions established under 43 CFR 2885 and any future changes to
those regulations.

Any change In the proposed use of federal lands to accommodate the project must be approved
by the Authorized Officer prior to being implemented.


2.2   MONITORING AND ENFORCEMENT

Keystone wll be responsible for monitoring the reclamation and stabilization of the pipeline and
road ROWs, temporary access roads, and construction work areas, as described In the 2014
Final EIS and Appendix G, Construction Mitigation and Reclamation Plan; and Appendix R,
Construction Reclamation Plans and Documentation, Special Stipulations (Appendix F and F.1
lo this decision}, and as outlined in the Final POD.

Keystone also will fund an independent compllance inspection contractor (CIC), to be approved
by the BLM, to represent the BLM during the construction and reclamation phases of the Project
on federal lands. The CIC will report direcUy to the BLM. The primary role and responslblllty of


8




                                                                                                       BLM-00150
       Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 15 of 33




the CIC Is to support the BLM by providing constant monitoring to ensure compliance with all
terms, conditions, and stipulations of the MLA ROW grant, TUP, Final POD, and other permits,
approvals and regulatory requirements.

2.3   BONDING

In accordance wlth 43 CFR 2885.11 and 2886.14, Keystone will post a performance bond in the
amount of $84,065,960 to ensure adequate adherence to all terms and conditions. The bond wlll
apply to the following:

      1.   Restoration and reclamation of disturbed areas and other requirements relative to the
           construcUon phase of the Project. Upon completion, or partial completion of
           construcUon-related reclamation requirements, the BLM Authorized Officer may reduce
           the amount of the bond.

      2.   Liability for damages or injuries resulting from releases or discharges of hazardous
           materials.

      3.   All cultural resources post-fieldwork costs associated with implementing the approved
           treatment plans, implementing the Unanticipated Discoveries Plan, or other mitigation
           activities In support of the Programmatic Agreement. Such costs may include, but are
           not limited to fieldwork; post-field analysis, research, and final report preparation;
           interim and summary report preparation; and curallon of project documentation and
           artifacts collected (except for Native American Graves Protection and Repatriation Act-
           related human remains and cultural artifacts) In a curatlon facility approved by the
           Department of the Interior (US001) and long-1erm admlnls1raUve costs associated With
           reporting on condition assessments.

The bond may be released as specific tasks are completed and accepted by the BLM (see
Decommissioning, Section 2.4). This bond must be maintained In effect until temporary
improvements used during construction are removed, and restoration and reclamation of the
ROW on federal lands have been successfully completed and accepted by the BLM
Authorized Officer.

2.4    DECOMMISSIONING

The U.S. Department of Transportation's Plpeline Hazardous Material Safety Administration
(PHMSA) has requirements that apply to the decommissioning of crude oll pipelines In 49 CFR
195.402(c)(10) and In 49 CFR 195.59 and 195.402. These regulations require that, for
hazardous liquid pipelines, the procedural manuals for operations, maintenance, end
emergencies must include procedures for abandonment, including safe disconnection from an
operating pipeline system, purging of combustibles, and seating abandoned facilities left in
place to minimize safety and environmental hazards (49 CFR 195.402). Further, these
regulations require that for each abandoned onshore pipeline facility that crosses over, under, or
through a commercially navigable waterway, the last operator of that facility must file a report
upon abandonment of that facility. The report must contain all reasonably available information
related to the facility, including information in the possession of a third party. The report must
contain the location, size, date, method of abandonment, and a certification that the facility has
been abandoned in accordancewiU, an appllcable laws. Upon termination of the ROWt the
facilities on federal land wlU be decommissioned In accordance with the decommission plan
provided by Keystone with additional review and approval by the BLM Authorized Officer.


9




                                                                                                     BLM-00151
      Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 16 of 33




2.5   MANAGEMENT CONSIDERATIONS

The analysis, prepared consistent with NEPA (42 U.S.C. § 4321 et seq.) and presented In the
2011 Final EIS, 2014 Flnal SEIS, 2019 Final SEIS, and supporting documentation, meets BLM's
purpose and need and discloses impacts. There have been no re-alignments or modifications
of the proposed MLA ROW on federal land in Montana since the 2014 Final SEIS. The 2019
Anal SEIS primarily analyzes the impacts associated with the MAR in Nebraska (which does
not cross federal lands} as a new altemetlve. The 2019 Final SEIS also supplements the 2014
Keystone XL Final SEIS by providing additional analysis and/or updates regarding the effects of
current oil prices, cumulative effects of greenhouse gas emissions, cultural resources and
accidental release modeling, consistent wilh the direction in the U.S. District Court for the
District of Montana's November B, 2018, decision. The 2019 Final SEIS also documents and
considers additional cultural resource surveys that have been completed on BLIVI lands in
Montana since publication of the 2014 Final SEIS. Finally, the BLM conducted an in-depth
review of the federal actions associated with the proposed Project and connected actions in the
analysis to evaluate anticipated effects of the Project on federally protected and candidate
species and federally designated critical habitat. Pursuant to Section 7 of the Endangered
Species Act, BLM prepared a Biological Assessment (BA}, which updates the December
2012 Final Biological Assessment for the Keystone XL Project (Department 2012a). Accordingly,
BLM has considered the issues and analysis referenced in the NEPA documents in
consideration of management Issues and issuing this decision on Keystone's application for
MLA ROW on federal lands in Montana.

The BLM consideration for responding to this ROW appHcation stems from the overarching
policy and direction contained in the Mineral Leasing Act, and the Bureau's multiple-use
mission, lndudlng for the use of exploration for oil and gas or other mineral resources and for Its
transportation across federally administered land, which for this Project includes BLM and
USACE administered lands in Montana. The BLM Is further guided by the Energy Policy Act of
2005, which recognized the need to improve domestic-energy production, develop renewable
energy resources, and enhance the infrastructure for collection and distribution of energy
resources across the nation. To this end, the BLM Is charged with analyzing applications for
authorizing utility and transportation systems on federal land, and for incorporating USACE
resource concems and/or special stipulations Into this decision.

Additionally, the Project fs In conformance and consistent with achieving the goals and
objectives established for the management of the resources on BLM-adminlstered lands in the
Project area that are established by BLM ARMPs. The ARMPs Include the Hlllne ARMP and
the Miles City ARMP, as amended. The Keystone Pipellne proposal was included in the 2015
ARMPJEISs as a reasonably foreseeable project under the cumulative impacts discussion.

The range of Issues summarized and analyzed in the 2011 Final EIS, 2014 Final SEIS and 2019
Final SEIS were derived from the scoping process, pubHc Involvement and agency coordination.
These Issues were used to Identify, refine, and evaluate the proposed activities, and to direct
the level of detail needed for each of the environmental resource studies completed for the EISs
and associated documents appended to those analyses.
From the Inclusive Ust of issues identified in scoping as well as subsequent public Involvement
(refer to the 2014 Final SEIS, Volume 4 and Volume 5; and Appendix A of the 2019 Final SEIS),
many issues are addressed by design features of the Project (e.g., co-location) or were found
not to be substantive through the effects analysis conducted for the Project. In addition to the
issues identified in the 2011 FEIS, 2014 Final SEIS and 2019 Final SEIS that were relevant to


10




                                                                                                      BLM-00152
         Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 17 of 33




the federal action, BLM and USACE conducted a thorough review of Keystone's Final POD and
considered all relevant data applicable to the federal lands associated with the Project.
Resource concerns and Issues Identified as relevant to federal lands associated wfth the Project
include Greater Sage-grouse and their habitat, raptors and other migratory birds, sensitive soils,
vegetation communities of conservation concern, public health and safety, river and stream
crossings, scour analysis and horizontal directional drilling of the pipeline route associated with
the Fort Peck Project, tribal treaty rights, and climate, as addressed in the 2019 Final SEIS and
summarized below.
2.5.1 Greater Sage-grouse

The Keystone XL pipeline crosses Greater Sage-grouse habitat on both federal and non-federal
lands in Montana (and non-federal lands in South Dakota). The SLM, however, worked with the
proponent and state wildlife agencies in Montana to develop conservation measures for greater
sage-grouse (a BLM special status species) for BLM federal lands. Keystone included the
conservation measures incorporated in the April 2017 Greater Sage-Grouse Conservation Plan
for the Project, which Is Included In the Final POD (Appendix C of this decision).

The 2017 Greater Sage-Grouse Conservation Plan summarizes all sage-grouse avoidance,
minimization, and mitigation measures across federal and non-federal lands In Montana and
South Dakota for the Project. On BLM lands, the project crosses lands managed by the Hiline
District Office and the Milas City Field Office. Both of these offices revised thelr respective
management frameworks as described In the ARMPs that were finalized In 2015 (BLM 2015,
2015a). The BLM Miles City and Hiline ARMPs require that the percentage of surface
disturbance associated with projects located In Greater Sage.grouse Priortty Habitat
Management Areas (PHMA) not exceed five percent of a project area. As described in the
Conservation Plan, surface disturbance associated with this project In each PHMA traversed by
the plpellne was determined to be under the five percent disturbance cap.

As detailed In the Conservation Plan, the project Incorporates the following components to
avoid, minimize, and mitigate residual effects to Greater Sage.grouse habitat:

     -    Lak.Spaclflc Conservation Buffers: The Plan considers landscape features and
          habitat around active leks to specify time-of-day and time-of-year restrictions to minimize
          impacts to sage-grouse during construction.
     -    Sage-Grouse Habitat Restoration: The Conservation Plan Includes sage-grouse
          habitat restoration parameters to reduce long-term adverse impacts such as ROW
          Invasion by cheatgrass or long-term loss of sagebrush. The Plan describes specific
          construction and reclamation procedures to restore native grasses, forbs, and shrubs
          within all sagebrush habitat crossed by the Project.
          Restoration Monitoring: The Plan describes monitoring protocols to ensure successful
          restoration of sage-grouse habitat, including metrics for sagebrush cover, sagebrush
          density, and sample size and monitoring parameters.
          Compensatory Mitigation. The Plan describes compensatory mitigation for residual
          direct. indirect, or cumulative impacts to sage-grouse following avoidance and
          minimization measures. On September 14, 2018, the Montana Sage-Grouse Oversight
          Team (MSGOT) approved a decision to accept a financial contribution from Keystone for
          compensatory mitigation, and to award the funds through stewardship account grants as
          directed by the Conservation Plan. As described In the Plan, Keystone has voluntarily
          agreed to make an in.-lleu fee payment to the Montana Sage-Grouse Habitat
          Conservation Program Stewardship Account, subject to the following stipulations:


11




                                                                                                        BLM-00153
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 18 of 33




                The compensatory mitigation funds must be spent in counties where the impact
               occurs (i.e., Phillips, Valley, McCone, Garfield, Prairie, or Fallon County);
               Selected project(s) must Include habitat preservation, restoration, enhancement,
               and/or creation; and
               Selected project(s) would directly and Indirectly benefit sage-grouse populations
               that are impacted by the project.

The BLM wlll confirm the funds are deposited In the Montana Sage-Grouse Habitat
Conservation Program Stewardship Account prior to the notice to proceed (NTP) being issued.

2.5.2 Migratory Birds

To reduce potential construction and operations Impacts, procedures outlined In Appendix G,
Construction, Mitigation, and Reclamation Plan, of the 2014 Final SEIS includes development of
a Migratory Bird Treaty Act Conservation Plan. The plan was developed in consultation with the
USFWS consistent with the Migratory Bird Treaty Act and the Bald and Golden Eagle Protection
Act and Executive Order 13186 by providing avoidance and mitigation measures in the states
where the Project will be constructed, operated, and maintained (Appendix O of the POD).
Keystone has Incorporated this conservation plan In the Final POD to apply to federal lands in
Montana.

2.5.3 Sensitive Sofls

Sensitive soils are defined as soils that are highly erodible (i.e., by wind or water); prone to
compaction: shallow, stony, droughty, or hydric; or having low reclamation potential. Keystone
will implement the soil protection measures, identified in Appendix G, Constroctlon, Mitigation,
and Reclamation Plan, of the 2014 Final Supplemental EIS and in the Final POD, to minimize or
mltlgate potential Impacts to sensitive soils during construction. Post-construction monitoring to
demonstrate achievement of the reclamation standards specified in the Final POD also is
required.

2.5.4 Vegetation Communities of Conservation Concern

Native vegetation communlUes of conservation concern will be crossed by the Project In each
state (including native mixed shrub rangelands in Montana) that will be difficult to reclaim due to
exposure of fraglle soils to wind and water erosion. Keystone developed specific construction
and reclamation methods In consultation with local, state, and federal agencies and local
experts to ensure that sagebrush and native grasses are restored to rangelands In Montana.
These procedures are outlined In Appendix G, Construction, Mitigation, and Reclamation Plan,
of the 2014 Final SEIS, as well as the Flnal POD.

2.5.5 Public Health and Safety
For the overall safety of the Project, the Department of State and PHMSA (the primary federal
regulatory agency responsible for ensuring pipeline safety) developed 57 Project~specific
special conditions for design, construction, operation and maintenance, and monitoring in
addition to existing PHMSA regulatory requirements (refer to Appendix U, PHMSA Special
Conditions, In the 2014 Final EIS and Appendix B, Potential Releases and Pipeline Safety, ln
the 2014 Final SEIS). In consultation with the PHMSA in the development of the analysis, the
Incorporation of the special conditions will result in a project that will have a degree of safety
greater than any typically constructed domestic oil pipeline system along the entire length of the



12




                                                                                                      BLM-00154
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 19 of 33




pipeline (that Is the degree of safety along the entire pipeline will be comparable to that required
in only high-consequence areas as defined in PHMSA regulations).

Additional pipeline system safety measures are included in Appendix I, Spill Prevention Control
and Countermeasures Plan and Emergency Response Plan, and Appendix Z, Compiled
Mitigation Measures, of the 2014 Final SEIS.

2,§,§ BIYIC and Stream crpsstoaa
Through the process of reviewing Keystone's app6cation for a Certification of Compliance under
the MFSA In Montana, the MDEQ coordinated with the Department of State and Keystone to
avoid or realign stream crossings where feasible and to develop procedures (including a
horizontal directional drilling (HOO) method) that Keystone Incorporated Into design and
construction of the crossings to minimize Impacts, as well as site-specific mitigation measures.
The procedures and measures idenHfled are conditions of the Certification of Compllance
issued by MDEQ in March 2012 and are included in Appendix N, Supplemental Information for
Compliance with MEPA, In the 2014 Final SEIS. Procedures and measures for the protection of
water bodies are Included in Appendix D, Waterbody Crossing Tables and Required Crossing
Criteria; Appendix I, Spill Prevention Control and Countermeasures Plan and Emergency
Response Plan; and Appendix Z, Compiled Mitigation Measures of the 2014 Fmal SEIS.
Keystone must adhere to the USACE Stipulations (Appendix F.1 of this decision) to protect
water resources and project facilities at the Missouri River crossing in Montana, and as
considered in the 2014 and 2019 Final SEISs. Keystone must also obtain any other required
permits, pursuant to the Clean Water Act and other requirements.

2,5,7 Climate
Updated analysis included in the 2019 Final SEIS shows that conditions during the construction
period are not anticipated to differ substantially from current conditions. The analysis data and
methods also address the district court's decision to correct and expand information regarding
climate change and greenhouse gas emissions. Greenhouse gas (GHG) emissions from the
Project would contribute Incrementally to global climate change In combination with all other
global sources of emissions. The GHG emission impacts are additive as these gases
accumulate in the atmosphere; Impacts would likely be long-term because of the long
atmospheric lifetimes of most GHGs. The analysis concludes emissions associated with the
construction and operation of the Project are only one source of relevant GHG emissions (refer
to Section 4.14 and Appendix U, Llfecyc/e Greenhouse Gas Emissions of Petroleum Products
from WCSB OIi Sands Crudes Compared with Reference Crudes, of the 2014 Final SEIS and
Section 7.4.9 of the 2019 Final EIS). Further, the reasonably foreseeable direct and Indirect
GHG emission totals have been calculated, and the calculated amount does not change across
alternatives because the Project is not expected to slgnlficanUy affect the rate of extraction of oll
sands, and is also unlikely to directly result in significant change in production In oil sands
crudes in Canada.

2.5.B Potentl!,l Releases

The 2019 Final SEIS included a chapter specifically to analyze an updated/revised methodology
for accidental releases and to discuss potential impacts in the event of an accidental spill.
Chapter 5 of the 2019 Final SEIS reviewed the pipeline mileage and accident data from USDOT
and PHMSA databases. The updated modeling reflects the most current approach to
assessing the potential for Impacts related to spills from crude oll pipelines. The 2014 and 2019
Final SE1Ss considered Impacts from a potential spill. Based on concerns expressed by the


13




                                                                                                        BLM-00155
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 20 of 33




Fort Peck Tribes and responsive to other comments, the 2019 Final SEIS's updated spill model
and analysis addressed and disclosed impacts to hunting and fishing rights and
subsJstence/gathering should a future splll or release occur. The updated modeling and
analysis addressed downstream impacts to water quality and specifically addressed agriculture
Intakes and the Intake for the Asslnlboine Sioux Rural Water Supply System (ASRWSS). The
ASRWSS is approximately 57 miles downstream from the Missouri River crossing (Project).

The updated analysls used the results of modellng data from a "worst-case" analysis of a
release on the Missouri River and information from other major oil spills to develop a maximum
reasonable transport distance from a spill of about 40 mlles and analyzed downstream effects
from a spill, including evaluation of surface water intakes extending 40 river-mlles downstream
(Section 4.6 of the 2019 FSEIS). The 40 river-mile range was determined to be a maximum
reasonable distance In the 2019 analysis for reviewing potential downstream effects. While it is
acknowledged that oil sheens and oil globules from two releases in Montana were observed at
greater downstream distances than the 40 river-mile ROI assessed within the 2019 FSEIS,
there are distinct circumstances and differences In the characteristics of releases compared to
other water releases (i.e., Laurel, Montana (2011) and Glendive, Montana (2015)). These
differences include pipeline design, construction techniques, the depth of the pipeline beneath
the waterway, etc., as well as different product type (i.e., tight crude oil versus dilblt). The
'worse-case' discharge scenario would have a probability of occurring once In 2,230,000 years.
The analysis calculated the distance the released crude oil might travel within 6 hours, which is
the maximum response time In high-volume areas stipulated by federal pipetine safety
regulations In Title 49 CFR Part 194 (49 CFR 194). The analysis indicated the downstream
transport distance ranged from approximately 0.3 mile (at very low flow) to a maximum worst-
case scenario of 33 miles (using record 2011 historic flood conditions). At a distance of 40
river-miles downstream from a (worst-case) spill, it Is typically be expected that response
resources contain the majority of the spill before it gets beyond that distance, and In most
Instances, resource impacts primarily occur within the 40 river-mile ROI (Section 5.2 of the 291 O
FSEIS)

The Final POD includes a Spill Prevention, Control, and Countenneasures (SPCC) Plan and
Public Version Emergency Response Plan (Appendix G of the POD). Measures included In the
SPCC address a variety of topics such as training, site security, materials storage and handling,
tanks, containers, spill control and countermeasures, etc. In addition to the SPCC Plan, design
features and techniques to mitigate and minimize impacts for water crossings included in the
Final POD, the USACE has also provided special sllpulations (Appendix F.1 to this decision) to
address the Missouri River water crossing to mitigate and/or minimize impacts to their project
facility, avoid or·minimize risk for spins and potential impacts to water quality.

2.5.9 Tribal Treaty Rights, Tribal Concems and Environmental Justice
Starting in 2009, meetings were held with agencies and tribes concerning the Keystone XL
Pipeline. A PA was developed and signed In 2011 (this was amended In 2013) to take into
account the effects of the Keystone XL Project on historic properties listed in or eligible for
listing in the NRHP, consistent with the requirements of the NHPA. lmplamentatlon of the 2013
PA Is ongoing, and will continue, for the Keystone XL Project along the proposed pipeline route
and along new transmission lines to avoid, If possible, or mitigate adverse effects on historic
properties. Also refer to Section 4.3 Consultation and section 4.4 Government-to-Government
Tribal Consultatlon, below for further information).




14




                                                                                                     BLM-00156
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 21 of 33




Of concern to tribes, in particular the Fort Peck Tribes, Is the potential Impacts to hunting and
fishing rights and subsistence and impacts to water should a spill or release occur. As
discussed and analyzed in the 2014 Final SEIS and In Chapter 5 of the 2019 Final SEIS,
potential accidental releases into surface water could result in impacts to vegetation, wildlife and
fisheries. Impacts to the ASRWSS and agriculture intakes was also considered in the 2014 and
2019 Final SE1Ss. Based on the maximum reasonable distance for downstream transport,
resulting Impacts would be up to 40 river miles from the release point. The potential loss of
access to subsistence resources would require individuals dependent on these resources to
hunt, gather, harvest and fish elsewhere until such time as the site of an accidental release is
remediated. The ASRWSS Is about 57 miles downriver from the Missouri water crossing; the
projected maximum reasonable downriver transport of material from a potential spill/release is
about 40 river miles. Mltlgatlon and design features Identified In the Final POD are designed to
minimize and detect such releases and/or spills. The applicant, Keystone, would be liable for all
costs associated with restoration, Including damages to natural resources and loss of
subsistence use of these resources should an accidental release occur and affect surface
water.

Potential impacts to minority and low-income populations (from the increase in construction
workers and noise, dust, etc.) would be temporary and scattered throughout the length of the
pipeline, and not be concentrated in any specific area. Therefore, construction activities would
not result In disproportionately high and adverse impacts on environmental justice populations
within the Project area.

2.5.1 O Co-Location

In accordance with the MLA, 30 U.S.C. § 185(p), the BLM considered co--locatlon of the route on
federal land In Montana early In the project, in coordination with the Montana OEQ, pursuant to
the MFSA. Section 28(p) of the MLA provides that ·[qn order to minimize adverse
environmental impacts and the proliferation of separate rights-of-way across Federal lands, the
utilization of rights-of-way in common shall be required to the extent practical" (30 U.S.C. §
185(p)). As documented In the 2011 FEIS. 2014 Flnal SEIS, and the 2019 Final SEIS, and for
the purposes of complying with Section 28(p) of the MLA, the BLM considered and analyzed
Keystone's ROW application for possible route alternatives/alignments that would result in co-
location with existing ROWs on federal lands. The BLM's analysis and finding (summarized in
more detail below) focused only on reviewing existing ROW data on federal lands to identify a
route that would maximize co-location with other existing ROWs on federal lands because the
BLM's authority is only over those portions of the Project that Involve the use of federal land. In
comparing alternative routes that would co-locate on federal lands, the BLM also examined
whether alternatives were practlcal, meaning 1hat a ROW alternative Is suitable for achieving the
purpose of the project and would succeed In achieving that purpose. Based on the nature and
scattered land pattern of federal lands in Montana relative to Keystone's MLA ROW application,
there were very few opportuniUes to co-locate with other, existing ROWs. The primary
opportunity for co-location was with the Northern Border Pipeline (NBP). As summarized below,
the BLM analysis supports a finding that the only existing/available and practical means of co-
locating the Keystone pipeline on federal lands In Montana Is the preferred alternative, which
co-locates 25 miles of the northem portion of the ROW with the existing NBP. Thera were no
opportunities (based on ROW data on federal lands) or other practical altematives to co-locate
the remaining portion of 21 miles on federal lands In Montana.

As documented in the 2011 FEIS. the alternatives analysis included an extensive screening
process that first considered a range of categories of potential alternatives which specifically


15




                                                                                                       BLM-00157
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 22 of 33




included the no action alternative, System Alternatives (I.e., the use of other, existing pipeline
systems or methods of transport, and major altemative routes/route variations, alignment or co-
location opportunities (2011 FEIS at ES-10 to 11, Section 4.0; see also 2011 FEIS, Appendix I
at I..S to 1-15). The purpose of the screening process was to Identify potential alignment
alternatives for the entire pipeline Project that were economical and technically practical, overall
feasible relative to the purpose of the proposed project, and that provide an overall
environmental advantage over the proposed route, and eliminate from further consideration
those alternatives faUing to satisfy this criteria (2011 FEIS at 4-38). Screening considered
avoiding sensitive envlronmentaVresource areas, as well as maximizing co-location
opportunities (2011 FEIS, Appendix I at Section 1-2.3.1 ). Using a set of weighted environmental
factors and geographic information system data, a model-generated routes to be further
identified, relative to the screening criteria which included both areas lo be avoided or used
minimally (i.e., crossings of large walerbodies, highly developed urban areas, etc.) as well as
areas ~preferred" (i.e., public lands, existing utility and/or transportation corridors (use of or
parallel to), lands which could be returned to their original condition, etc.) (2011 FEIS, Appendix
I at Section 1-2.3.1 ). The model also screened for Nexcluded areas" such as wilderness areas,
state parks, and national parks. Appendix I of the 2011 FEIS provided additional discussion and
analysis of the alternative screening process specifically for alternatives in Montana, Including
the use of federal lands, because of the requirement under Montana state law for Keystone to
obtain a certificate from Montana OEQ to site pipelines within the state (See 2011 FEIS at
Section 4.3.7).

Through this screening process, the FEIS identified 1o route altemauves as economically and
technicaUy practicable, but the agencies eliminated from further consideration seven of these
alternatives as unable to feasibly meet the purpose of the project and having major
environmental issues (2011 FEIS, Appendix I at 2.3.2). Although some of these 1o alternatives
Included opportunities to co-locate portions of Keystone's ROW on federal lands In Montana,
the seven eHminated failed to achieve the purpose of the project or otherwise failed to satisfy
the identified criteria. For example, the Express-Platte Altemative 1 would have offered co-
location on 1hree times as much federal land as the proposed route. This route alternative veers
substantially west of the border crossing near the Port of Morgan and would be approximately
234 miles longer than the proposed Project route and have a greater area of Impact and affect
more areas of key resources (2011 FEIS at 4-44, Table 4.3.3-1). In addition to the
consideration of effects resulting from the screening/analysis of the alternative routes, the
agencies coordinating on this project determined that the altematlves did not offer an overall
environmental advantage over the proposed route. Additionally, the FEIS identified route
variations and minor realignments of the proposed pipeline route in order to address specific
environmental resource concerns, land use conflicts or In response to landowner concems
(2011 FSEIS, Section 4.3 and Appendix I (1-2.4.1.3).

As contemplated In the 2011 FEIS, the three viable alternatives analyzed in the FEIS offered an
opportunity to ~ocate the proposed pipeline with an existing ROW on federal land in Montana.
For example, the alternative utilizing the entire northern stretch of the NBP pipeline would
require crossing through Fort Peck Indian Reservation. Because the MLA definition of federal
land excludes tribal land, BLM Is not obligated to consider such segment as a practical
alternative for purposes of the analysis in Section 28(p) of the MLA. The proposed KXL pipeline
route does co-locate with the existing NBP ROW from northern border crossing in Montana on
federal lands until the NBP veers east and crosses the Fort Peck Indian Reservation. To the
extent practicable, the KXL pipeline route parallels the NBP ROW at the northern border
crossing In Montana on federal lands (2011 Draft EIS. Appendix I, Section 1-2.3); 2014 Final
SEIS, Section 2.2.5)). The KXL pipeline route parallels the NBP for approximately 25 miles,


16




                                                                                                       BLM-00158
      Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 23 of 33




north of the Missouri River (with width distances varying from 845 feet to overlapping,
depending on located site conditions) until the NBP veers to an easterly route (where it then
enters and crosses through Fort Peck Indian Reservation), thus eliminating any additional
opportunity for co-location on federal lands. This route represents the greatest opportunity for
co-location of the pipeline on federal land In Montana.

The altematives analysis, and screening process, did consider opportunities to co-locate the
proposed Keystone plpellne on federal lands In Montana. The BLM eleo reviewed existing
ROW data on public lands, which is significant to the question of co-location on federal land in
Montana because there are very limited opportunities to co..focate the proposed ROW on
federal lands due to the nature offederal lands in Montana. First, BLM lands in the
northeastem and eastem part of Montana represent fragmented land patterns with smaller, dis-
contiguous parcels. Unlike other areas or federal land management agencies in the state, SLM
lands considered In this area for this project resemble a broken, scattered land ownership
pattem, Intermingled with state and private lands. This land pattern is due largely in part to the
complex settlement/homesteading history and railroad land grants (Miles City FEIS/RMP, p.3·
116). The scattered land pattern constrains many management options for surface uses.
Specifically in eastern Montana, south of the Missouri River, the scattered land pattem consists
of approxJmately 4,536 tracts of public land in 1,194 townships and over 40,000 sections (Miles
City FEIS/RMP, pp. 3-118-119. Second, there are simply very few to no existing pipeline ROWs
utilizing federal lands In the northeastern and eastern part of Montana and no destgnated ROW
corridors in these areas. A review of existing ROWs, using a BLM lands ROW geodatabase,
confinned that no co-location opportunities exist for the proposed pipeline (2019 Final SEIS, pp.
7.6-7).

As summarized above, the BLM considered au reasonable opportunities to co-locate those
portions of the KXL pipeline proposed on federal land in Montana and determined there was an
opportunity to co-locate with the NBP for 25 miles on federal land. The remainder of the route
across federal lands does not have any co-location opportunities because there are no existing
utility corridors on the scattered federal land tracts (2011 FEIS, Appendix I, Tabla 1·2.3-3 and
Table 1-2.3.-4). The analysis of altematlves considered In detail do not change the route across
BLM lands. Because of the nature of the scattered public lands and lack of gathering systems,
BLM has determined that, where co-location is practicable, BLM is requiring it. No new co-
location opportunities on public land segments are practicable (2019 Final SEIS, pp. 7.6-7).

3.0   ALTERNATIVES

The alternatives analysis in the 2011 Final EIS and 2014 Final SEIS relied on information
provided to agencies in the Presidential Pennit application, BLM ROW applications, and MFSA
applications (including supplemental submittals); Information and suggestions provided during
scoping for the EIS and during the public comment period on the Draft EIS and Draft
Supplemental EIS; and Information obtained through research and analyses conducted by the
Department of State. The route alignment crossing federal lands in Montana has not
substantially changed and is reflected and analyzed In the 2014 Final SEIS, with only minor
modifications (micro-alignments, but within the ROW corridor) reflected in the 2017 revised
apptfcation from Keystone. The action alternative considered In the 2019 Final SEIS largely
reflects the MAR in Nebraska.

The 2014 Flnal Supplemental EIS considers three categories of alternatives, consistent with
NEPA, including the (1) No Action Alternative, (2) major pipeHne route alternatives, and (3) other
altematives considered but eliminated from detailed analysis.


17




                                                                                                     BLM-00159
         Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 24 of 33




3.1 ALTERNATIVES CONSIDERED IN DETAIL
Consistent with NEPA, preliminary pipeline route aHematlves to the Project alignment proposed
by Keystone were screened to evaluate whether an alternative would be considered in detail in
the 2011 FEIS and 2014 Final Supplemental EIS. Two phases of screening were conducted
(discussed In Section 2.2.5.1 of the Final SEIS). From this screening, the 2011 Steele City
Alternative and the 1-90 Corridor Alternative were Identified as reasonable alternatives to the
Project alignment proposed by Keystone for Inclusion and evaluation In the Flnal Supplemental
EIS. For purposes of the 2019 Final SEIS, the MAR In Nebraska was addressed in detail.

3.1.1 No Action Alternative
The No Action Altematlve analysis in the 2011 FEIS and 2014 Final Supplemental EIS
considers what likely would happen if the Presidential Permit is denied by the Department of
State and the Project Is not otherwise Implemented. It Includes the status quo baselfne, which
serves as a benchmark against which other alternatives are evaluated. Under the status quo
baseline, the Project would not be constructed and the resulting direct, Indirect, and cumulative
impacts described in the 2014 Final Supplemental EIS for federal lands: (2019 Anal SEIS for all
lands, including MAR) would not occur. The status quo baseline is a snapshot of crude oil
production and defivery systems at current levels (I.e., no change at all) irrespective of likely
alternative transport scenarios to transport WCSB and Bakken crude.

The 2019 Final SEIS includes analysis of three altemative transport scenarios under the No
Action Alternative that, based on the findings of the market analysis Included In the 2019 Final
SEIS, are believed to meet the Project's purpose (i.e., providing WCSB and Bakken crude oil to
meet refinery demand In the Gulf Coast area) if the Presidential Permit for the Project were
denied, or if the pipeline were otherwise not constructed. The alternative transport scenarios
analyzed Include the following:

     •    Rail and pipeline scenario
     •    Rall and tanker scenario
     •    Rall direct to the Gulf Coast scenario
The analysis presented In the 2014 and 2019 Final SE1Ss evaluates anticipated physical
disturbance, GHG emissions, and potential releases under each of these aUematlve transport
scenarios.

3.1.2 Environmentally Preferred Alternative
In an EIS, the alternative or alternatives that are considered to be environmentally preferable
are Identified (40 CFR 1505.2(b)). The environmentally preferred alternative In an EIS for a
ROW grant Is the alternative route that. on balance, appears to have the lowest overall Impact
on the natural, human, and cultural environment, Including resource uses.

The project route proposed by Keystone for federal lands in Montana and analyzed in the 2014
Final EIS (2019 Final SEIS for the MAR), Incorporates required design features and mitigation
(referred to as the Proposed Project tn the 2014 and 2019 Final SEISs and Final POD). The
route on federal lands in Montana has not changed since the 2014 Final SEIS and Is the same
route analyzed by the U.S. District Court for the District of Montana. The proposed project route
considered opportunities for co-location on federal lands and in fact is co-located with NBP for
approximately 25 miles in Montana. This route was the Agency Preferred Alternative and
environmentally preferred alternative route. The SLM has determined that all practicable means


18




                                                                                                    BLM-00160
         Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 25 of 33




to avoid or minimize environmental effects of the Proposed Project have been analyzed in the
2011 Final EIS, 2014 and 2019 Final SEISs and adopted into the Final POD. This determination
is based on review of data supplied for the Project, including scoping; field Investigations;
literature research; alternatives analysis; and coordination and consultation with other federal,
tribal, state, and local agencies and members of the public. Further, throughout the application-
permitting process, the Department of State and the BLM used Information obtained from
interaction with interested parties and data from resource surveys to make refinements to
Keystone's proposed centerline to avoid or mitigate adverse effects, which will continue to be
guided and required by the PA as necessary.

3.2 ALTERNATIVES CONSIDERED AND ELIMINATED
Using a two-phase screening process (discussed in Appendix I of the 2011 FEIS and Section
2.2.5.1 of the 2014 Final SEIS), several preliminary pipeline route alternatives to the Project
alignment proposed by Keystone were considered and eliminated from detailed analysis in the
2019 Final SEtS, Including the following:

     •    Western Alternative (to Cushing)
     •    Express-Platte Alternative
     •    Steele City Segment-A1A Alternative
     •    Keystone Corridor Alternative
          • Option 1: Proposed Border Crossing (near Morgan. Montana)
          • Option 2: Existing Keystone Pipeline Border Crossing (at Pembina, North Dakota)

Figure 2.2.5-1 (Section 2.2.5) in the 2014 Final SEIS and 2019 Final SEIS (MAR route) presents
the major alternative routes considered. In addition, alternative pipeline designs and alternative
sites for above-ground facilities also were considered and eUmlnated. These alternatives were
eliminated because they did not meet the Project's purpose and need, were slmnar In effects to
existing alternative (i.e., they were minor route variations), or they were not feasible due to
safely and/or security reasons (e.g., above-ground pipelines). The analysis and extensive
screening processes considered co-location of the Keystone pipeline with 10 route alternatives.
Based on environmental factors to avoid sensHive resources and areas and minimize Impacts, 7
of the alternative alignments were dismissed from detailed analysis (refer to Section 2.5.1 Oof
this decision and 2011 FEIS, Appendix I).

4.0 PUBLIC INVOLVEMENT, CONSULTATION AND COORDINATION

4.1 PUBLIC INVOLVEMENT
Extensive public scoping and outreach was conducted throughout the Project history. On
January 28, 2009, the Department of State issued a Notice of Intent (NOi) (75 FR 5020) to
prepare an EIS to disclose potential impacts from the Proposed Action and alternatives. The
NOi informed the public about the Proposed Action, announced plans for scoping meetings.
invited public participation in the scoping process, and solicited public comments for
consideration In establishing the scope and content of the EIS. The NOi was published In the
Federal Register (FR) and distributed to the following:

     •    Landowners along the proposed route
     •    Federal, state, and local agencies
     •    Municipalities and counties


19




                                                                                                     BLM-00161
         Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 26 of 33




     •    American Indian tribes
     •    Elected officials
     •    Non-governmental organizations
     •    Media
     •    Interested individuals

The scoping period originally was planned from January 28 to March 16, 2009. However, an
amended NOi (75 CFR 12172) published on March 23, 2009 extended the scoping period until
April 15, 2009.

The Department of State held 20 separate scoping meetings in the vicinity of the proposed route
to give the public the opportunity to provide comments regarding the scope of the EIS.
Representatives of the BLM supported the scoping meetings in Montana.

On April 30, 2010, the Department of State published the Draft EIS, which was developed
consistent with the scoping process required under NEPA, the CEO regulations for
implementing the provisions of NEPA under 40 CFR 1500, and the Department of State
regulations for implementing NEPA under 22 CFR 161. The Notice of Availability (NOA) (75 FR
20653) for the Draft EIS included notice of public comment meetings, provided information
regarding the Draft EIS, and requested the submission of all comments by May 31, 2010. In
response to requests from several organizations, on April 30, 2010, the Department of State
extended the public comment period on the Draft EIS until June 16, 2010 (75 FR 22890). During
that period, the Department of State received additional requests to extend the review period
and, in response, the Department of State again extended the public comment period, until July
2, 201 O(75 FR 33883). The public comment meetings were held in May 2010 to solicit both
verbal and written comments on the Draft EIS. The meetings were held In the vicinity of the
proposed route and corresponded wilh the locations of the scoping meetings. Representatives
of the BLM attended the public meetings in Montana. ln addition to the public review process,
the Department of State conducted agency consultations to Identify Issues to be addressed In
the analysis. From June 201 O through April 2011 the Department of State participated in
interagency teleconferences and meetings and corresponded with concerned agencies.

A Supplemental Draft EIS was issued for public review and the NOA was published in the
Federal Register In April 2011 (75 FR 20653). In addition to the public review process, the
Department of State continued to conduct agency consultations after the SUpplemental Draft
EIS was publislled to identify Issues to be addressed In the Final EIS. From April 2011 through
July 2011, the Department of State participated In interagency teleconferences and meetings
and corresponded with affected agencies.

Portions of the 2011 Final EIS were revised in response to comments received on the Draft and
Supplemental Draft EISs and as a result of updated information that became available after the
issuance of the Supplemental Draft EIS. The Final EIS was issued on August 26, 2011 (75 FR
21939), and EPA published the NOA In the Fee/era/ Register on September 2, 2011 (75 FR
22669). After publlcaUon of the Fina! EIS, and as part of the National Interest Determination
process, the Department of State held nine meetings in six U.S. states, as well as in
Washington, D.C.

In response to Keystone's amended application for a Presidential Permit (May 2012) the
Department of State published an NOi to prepare a Supplemental EIS and to soficit public
comments on the scope and content of the Supplemental EIS in the Federal Register (75 FR
14803). The NOi informed the public about the Proposed Action, invited public participation in
the scoping process, and solicited public comments for consideration In establishing the scope


20




                                                                                                  BLM-00162
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 27 of 33




and content of the Supplemental EIS. The scoping period extended from June 15 to July 30,
2012. Approximately 406,700 comment submittals were received

An NOA for the Draft Supplemental EIS was published in the Federal Register on March 8,
2013 (75 FR 15012) commencing a 45-day public comment period, which ended April 22, 2013.
Notices were also distributed to participating federal and state agencies, elected offlclals, media
organizations, Indian tribes, private landowners, and other interested parties. A public meeting
was held ln Grand Island, Nebraska, on April 18. 2013.
In total, the Department of State received 1,513,249 e-mails, letters, cards, a.comments, and
instances of public testimony (i.e., comment submissions) during the public comment period for
the Draft Supplemental EIS. All submissions were evaluated and addressed. as appropriate in
the 2014 Final Supplemental EIS. All comments were made available publicly on the
Regulations.gov website under Docket DOS-2013-0011. A summary of public involvement
activities and summary comments on environmental issues from the public are included in
Section 1.9 and Appendix A of the 2011 Final EIS and Section 1.8 and Volumes 5 and 6 of the
2014 Final Supplemental EIS.

On January 31, 2014, the Final Supplemental EIS was released. The document responded to
the comments received on the Draft Supplemental EIS (e.g., regarding water, land, cultural
resources, wildlife, endangered species, climate change, oil prices, and transportation costs).
Also, on February 5, 2014, a Federal Register notice (75 FR 6984) announced the availability of
the Final Supplemental EIS and a 30-day public comment period regarding the NaUonal Interest
Determination for the Presidential Permit application. By March 7, 2014, the date the comment
period closed, approximately 2.5 million comment submlttals had been received.

As described in the Introduction and Background of this decision, based on considering updated
information and to analyze the MAR, the Department of State initiated another Supplemental
EIS in 2018. In addition to prior public and agency involvement, the Department of State
encouraged public participation In the environmental review process. A Notice of Intent was
published in the Federal Register on December 3, 2018 (83 FR 62398), informing agencies and
members of the public of Its Intent to prepare a Supplemental EIS. The Department published a
Notice of Availability in the Federal Register(84 FR 53215) on October 4, 2019 to announce the
availability of the Keystone XL Draft SEIS and to solicit public comments over a 45-day period,
and to announce a public meeting in Bi1Nngs, Montana which was held on October 29, 2019.
During the public comment period, agencies, tribal governments, non-governmental
organizations, and members of the public submitted either handwritten comments, electronic
comments (through regulations.gov), e-mailed comments, or provided verbal comments to a
stenographer (during the public meeting}. The Federal Register Notice of Availability for the
2019 Final Supplemental EIS was published on December 20, 2019 (84 FR 70187).

4.2 CONSULTATION UNDER SECTION 7 OF THE ENDANGERED SPECIES ACT

There is an extensive consultaUon history with regard to the Keystone Pipeline project. Starting
In April 2008, consultation with the USFWS was Initiated, with BLM and state agencies
requested to Identify species and habitat of concern. Early in the project, Keystone developed
field survey protocols, Identified targeted survey areas and developed survey schedules, based
on that lnfonnation, and submitted for agency reviews. Agency review and approval of survey
protocols began in 2008. After extensive consultation and coordination, the Department of
State and USFWS concluded Section 7 consultation with regard to the proposed Project at the
time. However, after the 2019 Presidential Permit was issued for the border crossing, the


21




                                                                                                      BLM-00163
      Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 28 of 33




Department of State no longer had action to take (Section 1.2, Consultation History 2019
Biological Assessment). In September 2019, the BLM, in consultation and coordination with the
USFWS, prepared a BA to evaluate the Project's potential effects of the proposed federal action
on 1O federally listed species, and designated critical habitat.

The SLM determined and the USFWS concurred that the federal action "may affect but Is not
likely to adversely affect" the endangered black•footed ferret (Mustela nigripes), interior least
tam (Stems entillerum), whooping crane, pallid sturgeon (Scaphirhynchua albus). and topeka
shiner (Notropis topeka}; and the threatened piping plover (Charadrius melodus), rufa red knot
(CaUdris canutus rufa), and western prairie fringed orchid (Platanthera praeclara). BLM
determined that the three remaining federally listed species evaluated (the American burying
beetle (Nicrophorus americanus), topeka shiner (Notropis topeka) and Western prairie fringed
orchid (Platanthera praeclara)) species and habitats are not present within Montana.

Additionally, the BLM determined the federal action ·may affect" the threatened Northern long-
eared bat (Myotis septentrionalis), but relied on lhe USFWS's January 5, 2016, Programmatic
Biological Opinion on Final 4(d) Rule for the Northern Long-Eared Bat and Activities Excepted
from Take Prohibitions to fulfill its Section 7(a)(2) consultation obligation. The USFWS
determined Federal agencies appropriately utilized the framework within the Programmatic
Biological Opinion for the NLEB.

While American burying beetle Is not present on federal lands In Montana, the USFWS Issued a
biological opinion (BO) on the effects of the Project to the federally endangered American
burying beetle, which includes conservation measures developed during the formal consultation
process. The USFWS concluded in the BO that the Project is not likely to jeopardize the
continued existence of the American burying beetle. The BO and transmittal letter with Service
concurrences and all conservation measures committed to are included in Appendix D.

4.3   CONSULTATION UNDER SECTION 106 OF THE NATIONAL HISTORIC PRESERVATION ACT

Section 106 of the National Historic Preservation Act (NHPA) (54 U.S.C. § 306108) requires
federal agencies to take into account the effect of their undertakings on any district, site,
building, structure, or object that is Included In or eligible for Inclusion In the National Register of
Historic Places (NRHP), which includes historic properties listed on, or eligible for the NRHP.
The Advisory Council on Historic Preservation's (ACHP) regulations implementing Section 108
(36 CFR Part 800) define how federal agencies meet their statutory responsibilities as required
under the law.

The Section 106 process seeks to accommodate historic preservation concerns with the needs
of Federal undertakings through consultation among the agency official and other parties with
an interest in the effects of the undertaking on historic properties (36 CFR 800.1 ). These parties
include the ACHP, SHPOs, American Indian tribes, tribal historic preservation officers, state and
other federal agencies, and Individuals or organizations with a demonstrated interest In the
undertaking due to their legal or economic relation to the undertaking or affected properties, or
their concern with the effects of undertakings on historic properties (36 CFR 800.2).

Beginning In 2008, BLM in concert with the Department of State, as the lead federal agency for
NHPA compliance, consulted with American Indian tribes, SHPOs, and other federal, state and
local agencies under Section 106 of the NHPA. Consistent with 36 CFR 800.14(b)(3), in 2011,
the Department of State and the consulting parties developed and executed a Programmatic
Agreement (PA) (Appendix E) to establlsh an alternative procedure for compliance with the


22




                                                                                                           BLM-00164
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 29 of 33




requirements of Section 106, Including recognition of the need for phased compliance for the
identification and evaluation of historic properties and the resolution of any identified adverse
effects to such properties. The PA Included a Tribal Monitoring Plan, an Unanticipated
Discoveries Plan and a Historic Trails and Archaeological Monitoring Plan. The BLM has, and
will continue, to abide by and Implement the stipulations and commitments in the PA in
consideration of this decision in order to take into account the effect of the undertaking on
historic properties and to ensure actions consistent with Section 106 of the NHPA.

Upon receiving the 2012 amended application for Presidential Permit and consistent with the
NHPA, the 2011 PA was amended in 2013. The parties continue to comply with the stipulations
in the 2013 amended PA, which remains in effect until December 2020. Signatory parties to this
amended agreement are the Department of State (as lead federal agency), ACHP, BLM,
USACE, U.S. Bureau of Reclamation, National Park Service, Western Area Power
Administration, Rural Utilities Service, Natural Resources Conservation Service, Farm Service
Agency, Bureau of Indian Affairs, and SHPOs of Montana, South Dakota, Nebraska, and
Kansas. Invited signatories Included the Montana Department of Natural Resources and
Conservation, MDEQ, and Keystone. Indian tribes that participated In consultation were asked
in 2013 to sign as Concurring Parties, consistent with 36 CFR 800.2{c)(2) and 800.6(c)(3}.
However, no Tribes signed as Concurring Parties.

Pursuant to the stipulations outlined In the amended Progranvnatic Agreement (refer to
Appendix E, Programmatic Agreement and Record of Consullation, of the Final Supplemental
EIS), Keystone Is required to complete cultural resources surveys on all areas that potentially
will be affected by the Project, make recommendations on NRHP eligibility, provide information
on potential effects of the Project, and provide adequate mitigation in consultation with the
Department of State, BLM, USACE, and other federal agencies, state agencies, and Indian
tribes. The BLM, in working with the Department of State, and as stipulated in the PA,
conducted additional coordination and consultation on sites identified in the 2014 Final SEIS.
The 2019 Final SElS updated incomplete or unavailable information (2019 Final SEIS, Section
3.2.1.6 - Cultural Resources Investigations since the 2014 Keystone XL Final SEIS and Table
3.2-2). In addition to updating lnrormation from 2014 analysis, a supplemental Class Ill
Inventory was conducted in July-August 2019. BLM will continue to work with the State
Department and consulting parties in accordance with the stipulations in the PA for federal lands
in Montana.

Construction will not be allowed to commence on any areas of the Project until these
stipulations are met. The amended Programmatic Agreement, therefore, wlll ensure that
appropriate consultation pmcedures are followed and that cultural resources surveys and sit~
specific avoidance strategies and/or mitigation will be completed prior to construction. These
avoidance strategies will be developed and implemented as ouUined in the Programmatic
Agreement In concert with the appropriate SHPO, Native American Community or Tribe (if
applicable) and other federal or state agency. If unanticipated cultural materials or human
remains are encountered during the construction phase of the Project, Keystone will Implement
Unanticipated Discovery Plans pursuant to the amended Programmatic Agreement.

The PA covers complance with Section 106 of the NHPA with respect to BLM's deciston
relating to those portions of federal land in Montana that relate to the ROW grant and TUP
permit contemplated in this ROD. BLM actively participated with the Department of State in
cultural resource Inventories and a re-survey effort In 2019. The findings of the 2019 re-survey
effort in Montana, including federal lands, are included In the 2019 Final SEIS and considered in
Section 4.9 of the 2019 FSEIS regarding the potential adverse effects on historic properties.



23




                                                                                                    BLM-00165
      Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 30 of 33




The cultural resource Inventory Is on-going for the Project In order to comply with the stipulation
in the PA that requires the Department of State, along with signatories including SLM, to make a
reasonable and good faith effort to Identify and evaluate historic properties within the Project
ROW on federal lands in Montana. The BLM will continue to coordinate with the Department of
State In efforts to comply with the PA. The BLM Special Stipulations and the Final POD
includes mitigation to avoid or minimize impacts to historic properties as well as tribal areas of
concern.

The BLM participated In several Section 106 Consultations, most recently to include meeting
with Little Shell Tribe of Chippewa Indians (June 26, 2019) regarding their concerns about
potential impacts to cuttural sites. The Little Shell Tribe participated In the 2019 re-survey
efforts and has been invited by the Department of State to participate in the
mitigation/avoidance discussions. The PA may be amended in the future with the addition of
other potential federal agencies and tribes as the Project develops. In November 2019, the
BLM also attended a Consultation with Fort Peck Tribes (November 2019) along with the
USACE.

The BLM has been responsive to concerns expressed by the tribes, as well as participated in
the 2019 cultural re-survey effort which identified additional sites within the ROW. BLM witl
continue to work with the Tribes and Department of State on appropriate mitigation and
avoidance strategies, in accordance with the PA.

4.4   GOVERNMENT•TO-GOVERNMENT TRIBAL CONSULTATION

Upon receMng the amended application for Presidential Permit in 2012, the Department of
Stale as the lead federal agency, conducted additional govemment-to-govemmant consultatlon
consistent with Section 106 of the NHPA In conjunction with the 2011 Final EIS, 2014 and 2019
Final SEISs for the Project. The Department of State reached out directly to 84 Indian tribes
throughout the U.S. with potential Interest In the cultural resources potentially affected by the
Project. Of the 84 Indian tribes, 67 tribes notified the Department of State that they would like to
consult or were undecided as to whether they would become consulting parties.

The Department of State continued to engage in consultation with interested parties on the Final
SEISs, the Project in general, and cultural resources, consistent with Section 106 of the NHPA
and other regulations, with identified consulting parties. As documented and detailed in
Appendix E, ProgrammaUc Agreement and Record of Consunstion, of the 2014 Final
Supplemental EIS, the Department of State held face-to-face meetings with tribal members,
documented extensive telephone conversation records and email transmissions, and
exchanged numerous letters with the Tribes in regards to issues identified during this process.
Table 3.9-1 and Appendix A of the 2019 Final SEIS describes details relating to tribal meetings,
letters, government-to-government consultation, field work, etc., since 2014. The BUA
accompanied Department of State at the June 26, 2019 Tribal consultation with the Little Shell
Tribe of Chippewa lndlans of Montana (Table 3.9-2). In addition to these efforts, USACE, along
with BLM, met with Fort Peck Tribal Chair and members in November 2019 to address concerns
related to the Project.

Based on concerns expressed, the Department of State perfonned supplemental Class Ill
Inventory of the project with representation from four tribes in the summer of 2019 and engaged
In a Traditional Cultural study of numerous site locations In Montana with members of the Fort
Peck Tribes. These additional surveys provided more Information regarding the diverse cultural
landscape crossed by the Project and its associated infrastructure developments. The additional


24




                                                                                                       BLM-00166
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 31 of 33




surveys found multiple locations ldenUfled by Tribal members and are considered as areas of
Tribal interest.

In addition to mitigation and special stipulations identified as part of this decision, consultation
with Tribes ls ongoing and site-specific avoidance strategies and/or mitigation will be completed
prior to construction (if warranted). Based on the supplemental inventory and on-going efforts to
meet with tribes, participate In govemment-to-govemment consultation, and in following the
stlpulaUons found In the PA. The Department of State's reasonable efforts meet federal
obligations relating to govemment-to-govemment consultation for the ROW grant and TUP on
federal lands In Montana.

The Department of State, with BLM participation, performed supplemental Class Ill Inventory of
the project with representation from four tribes in the summer of 2019 and engaged in a
Traditional Cultural study of numerous site locations in Montana with members of the Fort Peck
Tribe. These additional surveys provided more information regarding the diverse cultural
landscape crossed by the Project and its associated infrastructure developments. The additional
surveys found multiple locations identified by Tribal members and are considered as areas of
Tribal interest. Consultation with Tribes is ongoing and site-specific avoidance strategies and/or
mitigation wlll be completed prior to construction (If warranted). The Department of State's
reasonable efforts meet federal obligations relating to government-to-government consultation
for the ROW grant and TUP on federal lands In Montana. Responsive to tribal concerns, the
BLM has requested areas of tribal interest and tribal monitoring areas be identified for BLM-
managed lands (by mllepost and/or Site number), and is reftected In Appendix R of the Final
POD.

The SLM, as a cooperating agency, has participated and attended numerous govemment-to-
govemment tribal consultations and meetlngs1 and will continue to coordinate with the
Department of State in consultation efforts. The Department of State, along with BLM and other
agencies, conducted extensive consultation and outreach throughout the course of this project.

5.0 FINAL AGENCY ACTION
I recommend approval of the Mineral Leasing Act ROW under MTM-098191 and TUP MTM-
98191-01 to TransCanada Keystone Pipeline, L.P., subject to the terms, conditions,
stipulations, Final Plan of Development, and environmental protection measures developed or
adopted by the U.S. Department of the Interior and the U.S. Army Corps of Engineers and
identified in this Record of Decision, including information, appendices, the POD developed by
Keystone, and associated NEPA and supporting documents available at
h



John      lhoff
State Director, Montana/Ca otas State Office
Bureau of Land Management




25




                                                                                                       BLM-00167
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 32 of 33




I hereby approve the recommendation by the BLM State Director of Montana/Dakotas, to
approve a Mineral Leasing Act ROW grant under MTM-098191 and TUP MTM-98191-01 to
TransCanada Keystone Pipeline, L.P., subject to the terms, conditions, stipulations, Final Plan
of Development. and environmental protection measures developed or adopted by the U.S.
Department of the Interior and the U.S. Army Corps of Engineers and Identified in this Record of
Decision, including Information, appendices, the Plan of Development developed by Keystone,
and associated NEPA and supporting documents available at https://go.usa.gov/xdacn. My
approval of this daclafon constitutes the final decision of the Department of the Interior and, In
accordance with the regulations at43 CFR §§ 4.331(b), 4.410(a){3), is not subject to appeal
u               ental regulations at 43 CFR 4.




David L. Bernhardt
Secretary of the Interior



This decision constitutes the final decision of the Department of the Interior and is effective
immediately.




26




                                                                                                     BLM-00168
     Case 4:18-cv-00118-BMM Document 179-1 Filed 02/03/21 Page 33 of 33




LIST OF RECORD OF DECISION APPENDICES

Appendix A -   Legal Descriptions
Appendix B -   Maps
Appendix C -   Keystone XL Pipeline Final Plan of Development (POD)
Appendix D -   Biological Assessment, USFWS Biological Opinion and Concurrence Documents
Appendix ! - Programmatic Agreement for the Keystone XL Plpellne Project
Appendix F - SLM Special Stipulations for the Right-of-Way Grant
Appendix f 1 - US Army Corps of Engineers Special Stipulations




27




                                                                                           BLM-00169
